Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments to the claims and specification.  The previous claim objections and the previous rejections are withdrawn.  New rejections are set forth to address the new claims amendments.  These rejections are made final.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 15 should read “the grip end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cimco (DE20100031U1) in view of Battenfeld (US2011/0072593).
Regarding claim 1, (Currently Amended) Cimco discloses a crimping tool, comprising: 
a pair of pliers (Item 6a and 2a and Items 6b and 2b), each comprising: 
a head end (Items 2a and 2b), each comprising a first accommodating groove (Item 14a and 14b) and a first engaging member (Item 26), wherein the first engaging member is located on one side of the first accommodating groove; and 
a grip end (Items 6a and 6b), connected to the headend, each said grip end of the pliers comprising a second accommodating groove (Item 28a and 28b) and a second engaging member (Item 36), wherein the second engaging member is located on one side of the second accommodating groove; and 
a pair of jaws (Item 16a and 16b or 32), detachably mounted to the first accommodating groove of the headend or the second accommodating groove of the grip end, wherein each of the jaws has a junction (Item 22), and when each of the jaws is mounted to the first accommodating groove of the headend or the second accommodating groove of the grip end, each said junction substantially corresponds to each of the first engaging member or the second engaging member to be engaged with each of the jaws (Paragraphs [0036 and 0040] describe how the jaws fit in with grooves of the plier).  
Cimco fails to explicitly disclose wherein the junction of the jaws is divided into an opening and an end potion, and the first engaging member of the head end or the second engaging member of the grip end is slid from the opening of the junction to the end portion of the junction.
Battenfeld wherein the junction of the jaws includes an opening (Item 33) and an end portion (Item 29) and the first engaging member of the head end or the second engaging member of the grip end is slid from the opening of the junction to the end portion of the junction (Figures 2 and 6 and Paragraph [0054]; item 39 is slid into position between the handles by first inserting Item 29 then angularly sliding the body until Items 30/33 is properly nested).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the mounting techniques of Battenfeld (holes in the second member for bolts to pass through) to positively engage the jaw of Cimco. In this modification the spring loaded balls of Cimco would press within the holes/grooves/opening and end potion of Battenfield.  A spring loaded ball and the fastener as originally taught by Battenfield would be able to properly hold the second member.  Doing so would allow for the second jaw to properly be mounted with little effort.  The addition of the opening and end portion would allow Items 30 to hold the position of Item 32 while Item 36 pressed against the side of Item 32 to positively hold the assembly.  Such a modification would leave one of ordinary skill in the art to the result of the second jaw being properly held within the jaws.
Regarding claim 2 and 10 (Currently Amended), Cimco in view of Battenfield disclose the crimping tool as claimed in claim 1, wherein the grip end further comprising a pair of elastic members, which are in contact with the pair of second engaging members and provide an elastic force to enable the second engaging member to be engaged with the junction of each of the jaws (Cimco Paragraph [0040] “spring loaded ball”).  
Regarding claim 4 and 12, (Currently amended) Cimco in view of Battenfield disclose the crimping tool as claimed in claim 1, wherein a second part of the second engaging member is a convex pillar (Cimco Paragraph [0040] “spring loaded ball”).  
Regarding claim 5 and 13, (Currently amended) Cimco in view of Battenfield disclose the crimping tool as claimed in claim 1, wherein a first part of the second engaging member is spherical (Cimco Paragraph [0040] “spring loaded ball”).  
Regarding claims 6 and 14, Cimco in view of Battenfield disclose the crimping tool as claimed in claim 1 (and 9) wherein the junction of the jaws is a hole (Battenfield Item 36, 68 and 69).  
Regarding claim 8, (Currently Amended) Cimco in view of Battenfield disclose the crimping tool as claimed in claim 1, wherein the head end further comprising a pair of fixing elements that can be mounted to the first accommodating groove to fix the junction (Cimco Item 24).  
Regarding claim 9, Cimco discloses a pair of pliers, each comprising: 
a head end (Items 2a and 2b); and 
a grip end (Items 6a and 6b), which is connected to the headend, each said grip end of the pliers comprising an accommodating groove (Items 28 a and 28b) and an engaging member (Item 36), wherein the engaging member is located at one side of the accommodating groove; and 
12a pair of jaws (Item 32), detachably mounted to the accommodating groove of the grip end, wherein each of the jaws has a junction (Item 22), and when each of the jaws is mounted to the accommodating groove of the grip end, each of the junctions substantially corresponds to the engaging member to be engaged with the pair of jaws.  
Cimco fails to explicitly disclose wherein the junction of the jaws is divided into an opening and an end potion, and the first engaging member of the head end or the second engaging member of the grip end is slid from the opening of the junction to the end portion of the junction.
Battenfeld wherein the junction of the jaws includes an opening (Item 33) and an end portion (Item 29) and the first engaging member of the head end or the second engaging member of the grip end is slid from the opening of the junction to the end portion of the junction (Figures 2 and 6 and Paragraph [0054]; item 39 is slid into position between the handles by first inserting Item 29 then angularly sliding the body until Items 30/33 is properly nested).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the mounting techniques of Battenfeld (holes in the second member for bolts to pass through) to positively engage the jaw of Cimco. In this modification the spring loaded balls of Cimco would press within the holes/grooves/opening and end potion of Battenfield.  A spring loaded ball and the fastener as originally taught by Battenfield would be able to properly hold the second member.  Doing so would allow for the second jaw to properly be mounted with little effort.  The addition of the opening and end portion would allow Items 30 to hold the position of Item 32 while Item 36 pressed against the side of Item 32 to positively hold the assembly.  Such a modification would leave one of ordinary skill in the art to the result of the second jaw being properly held within the jaws.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cimco (DE20100031U1) in view of Hitchcock (US 4,122,569).
Regarding claims 3 and 11, Cimco in view of Battenfield disclose the crimping tool as claimed in claim 2 (and 10).  Cimco fails to explicitly disclose wherein the elastic member is a U-shaped iron piece.  
Hitchcock teaches a multi tool with a tool storage system wherein the elastic member is a U-shaped piece (Item 107).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Cimco to incorporate the u shaped piece as taught by Hitchcock.  Doing so would allow for the jaws to be positively locked in a stored position and allow a user to easily manipulate the elastic member with one hand to move it to an unlocked position (Hitchcock Column 1 Lines 32-54).
Cimco in view of Hitchcock fail to explicitly disclose the u shaped elastic member being made of an iron material.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Cimco  in view of Hitchcock to be made of an iron material.  Selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (see MPEP2144.07).  Iron is a material in various metals including steel which are commonly used in hand tools.  Further in the instant application (Paragraph [0014]), there is no criticality given to the material of the u-shaped elastic member.
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. Applicant argues the new amendments are not disclosed by Cimco or by Battenfield.  Specifically the opening and the end portion do not belong in the same junction and the different holes can not be connected.  The Examiner respectfully disagrees.  The   Examiner is interpreting the junction to be the connection between the first or second engaging member and the head or grip end.  As currently claims the junction does not need to be an opening that has a continuous opening to the end portion, nor do the claims require a direction of sliding.  Since the claims are broad enough the combination of Cimco in view of Battenfield is still applicable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723